
	
		III
		109th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2006
			Mr. Alexander (for
			 himself, Mr. Frist,
			 Mr. McConnell, Mr. Stevens, Mr.
			 Isakson, Mr. Roberts,
			 Mr. Shelby, Mr.
			 Bunning, Mr. Santorum,
			 Mr. Talent, Mr.
			 Lott, Mr. Hagel, and
			 Mr. Warner) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 8, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Affirming that statements of national
		  unity, including the National Anthem, should be recited or sung in
		  English.
	
	
		Whereas
			 Francis Scott Key wrote the words of the Star-Spangled Banner in English in
			 1814, inspired by the sight of the American flag still waving at Fort McHenry
			 after 25 hours of continual bombardment by British forces;
		Whereas
			 Congress declared the Star-Spangled Banner the National Anthem of the United
			 States in 1931 (section 301 of title 3, United States Code);
		Whereas
			 the Pledge of Allegiance to the Flag of the United States, written in English,
			 was first specified in law by Congress in 1942 (section 4 of title 4, United
			 States Code);
		Whereas
			 the Oath of Allegiance, to which lawful permanent residents swear upon becoming
			 citizens of the United States (as required under section 337 of the Immigration
			 and Naturalization Act (8 U.S.C. 1448)), is based, in part, on language
			 originally written in English by General George Washington and sworn by him and
			 his general officers at Valley Forge in 1778;
		Whereas
			 the vast majority of Americans are immigrants or the descendants of immigrants,
			 proud of their ancestral country, but prouder still to be American;
		Whereas
			 millions of Americans speak or study additional languages, but English is their
			 common language;
		Whereas
			 the original national motto of the United States, E Pluribus
			 Unum, meaning from many, one, signifies the coming
			 together of people from many foreign countries to form one Nation, was
			 incorporated into the Great Seal of the United States in 1776, is printed on
			 currency of the United States, and inscribed on the wall of the Senate
			 chamber;
		Whereas
			 the people of the United States are united not by race, ancestry, or origin,
			 but by a common language, English, and by common belief in the principles
			 prescribed in the founding documents of the Nation, especially the Declaration
			 of Independence and the Constitution; and
		Whereas, to become citizens of the United
			 States, under sections 312 and 337 of the Immigration and Nationality Act (8
			 U.S.C. 1423 and 1448), lawful permanent residents of the United States who have
			 immigrated from foreign countries must, among other requirements, renounce
			 allegiance to the government of their country of origin, swear allegiance to
			 the laws and Constitution of the United States, and demonstrate an
			 understanding of the English language: Now, therefore, be it
		
	
		That the Senate affirms that statements or
			 songs that symbolize the unity of the Nation, including the National Anthem,
			 the Oath of Allegiance sworn by new United States citizens, and the Pledge of
			 Allegiance to the Flag of the United States, should be recited or sung in
			 English, the common language of the United States.
		
